Per Curiam.
The order denying petitioner’s motion to strike out certain provisions in two orders herein entered on March 29,1935, and June 4, 1935, pursuant to the terms of which provisions the court purported to reserve to the justice named therein jurisdiction of the matter for certain specified purposes “ and for all other purposes,” should be affirmed, with twenty dollars costs and disbursements, but on the ground that the petitioner, after notice, failed to make any seasonable objection to the provisions in question. *671We do not, however, approve of the practice of making orders which include provisions purporting to confer exclusive jurisdiction or supervisory power over an action or proceeding upon any single justice of the court.
Present' — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.